Citation Nr: 0616563	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1983 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2004 the veteran testified at a hearing at the RO.

The issues of entitlement to service connection for a 
lumbosacral spine disability and a right knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained by the RO.

2.  A chronic left ankle disability, to include arthritis, 
was not manifested during active service or for many years 
thereafter, nor is there competent evidence of a nexus 
between a current left ankle disability and any incident of 
or finding recorded during service.

3.  A chronic left shoulder disability, to include arthritis, 
was not manifested during active service or for many years 
thereafter, nor is there competent evidence of a nexus 
between a current a left shoulder disability and any incident 
of or finding recorded during service.
CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred or aggravated 
during active service, nor may arthritis of the left ankle be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A left shoulder disability was not incurred or aggravated 
during active service, nor may arthritis of the left shoulder 
be presumed to have been incurred therein.  .  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran in April 
2002 and issued the rating decision which was the initial 
denial of the veteran's claims in December 2002.  Thus, VCAA 
notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2002 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  In the letter, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the letter 
implicitly notified the appellant that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the appellant must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the appellant 
and his representative have alleged no prejudice as a result 
of this or any other error in the duty to notify.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  Moreover, as the decision finds that the 
preponderance of the evidence is against the appellant's 
claims, any question as to the appropriate effective date or 
disability rating to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims, including obtaining medical 
records identified by the veteran.  The record includes 
service medical records and private medical records.  The 
Board notes that the veteran has not been examined in 
connection with his left ankle and left shoulder claims; 
however, for the following reasons, the Board finds that VA 
examinations are not warranted in the instant case.  

The record includes service medical records which 
affirmatively show that left shoulder complaints were not 
noted by medical personnel during active duty service.  Right 
after discharge from active duty service, in February 1989 
and again in February1990, the veteran underwent periodic 
medical examinations.  The examination reports show that the 
veteran did not have any complaints related to his left 
shoulder and that his left upper extremity was found to be 
clinically normal, other then an inflamed area on the 
proximal forearm, which is well outside the shoulder region 
and, in any event, such was not linked to service.  There is 
evidence of a current left shoulder disability; however, with 
no service medical evidence of a shoulder injury or 
disability, no relevant abnormal findings recorded until 
several years post-service, normal examinations during and 
shortly after service before the initial demonstration of a 
shoulder disability, and no competent evidence suggesting the 
claimed nexus, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  

As for the veteran's claim of entitlement to service 
connection for a left ankle disability, the Board 
acknowledges that the veteran has not been provided with a VA 
examination in relation to this claim.  The veteran's service 
medical records show that he sustained an ankle strain in 
service in May 1987.  However, the veteran's remaining 
service medical records are devoid of complaints of left 
ankle disability; there is no evidence of any treatment for a 
left ankle disability subsequent to discharge from service 
and no evidence of any current left ankle disability.  The 
veteran was examined several times after the in-service acute 
ankle strain and these examinations were negative for any 
findings relating to a left ankle disability.  In view of the 
foregoing, the Board finds that there is no duty to provide 
another examination or medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  Under these circumstances, there 
no further action is necessary to assist the veteran with 
these claims.

VA has fulfilled its duty to notify and assist the appellant 
in the claims under consideration and that adjudication of 
the claims at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of certain chronic diseases, to include 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Left Ankle

The veteran's service medical records do show that he sought 
treatment for left ankle pain that was diagnosed as ankle 
strain.  However, the veteran's remaining service medical 
records are silent for any relevant symptoms or abnormal 
objective findings.  He sustained the left ankle strain in 
May 1987 while on active duty but the veteran's remaining 
service medical records are devoid of any findings relating 
to residuals of a left ankle injury and there is no evidence 
of any post-service treatment for a left ankle disability, 
nor is there any competent evidence of a current left ankle 
disability, to include arthritis.  The veteran was examined 
several times after the in-service acute ankle strain and 
these examinations were negative for any findings indicative 
of a left ankle disability.  Thus, it appears that the ankle 
injury noted in service was acute in nature and resolved 
without leaving any residual disability.  The Board finds 
that the lack of evidence of treatment for a left ankle 
disorder after the injury in 1987 weighs against the 
veteran's claim.  It is particularly persuasive that no left 
ankle disability was noted on either of the veteran's 
periodic examination reports in February 1989 and February 
1990.  To the extent that the veteran is now contending that 
he had ankle problems continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  
In summary, there is evidence of an acute left ankle injury 
during service but there is no competent evidence of a 
subsequent chronic left ankle disability linked to service.  
Therefore, entitlement to service connection for a left ankle 
disability is not warranted.

Left Shoulder

Post-service private medical records show that the veteran 
has sought treatment for left shoulder pain and that mild 
abnormalities have been noted on x-ray images.  The veteran's 
service medical records, however, are negative for complaints 
or diagnoses of a left shoulder disability.  Additionally, 
post-service examination reports from February 1989 and 
February 1990 are negative for any left shoulder complaints 
or diagnoses; that is, the veteran did not complain of any 
problems with his left shoulder and none were found after 
clinical examination during the years immediately after the 
injury.  The Board finds that the lack of evidence of 
treatment for a left ankle disorder after service weighs 
against the veteran's claim.  With respect to negative 
evidence, as noted above, the Court of Appeals for Veterans 
Claims has held that the fact that there was no record of any 
complaint involving the veteran's condition for many years 
could be decisive.  Maxon, supra; Forshey, supra.

Although there is evidence of a current left shoulder 
disability, there is no evidence of any in-service left 
shoulder injury or disability during service or for a number 
of years thereafter.  As such, entitlement to service 
connection for a left shoulder disability is not warranted.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a left ankle disability is denied.  

Service connection for a left shoulder disability is denied.  


REMAND

The Board notes that in-service complaints of right knee pain 
and low back pain are recorded in the veteran's service 
medical records.  Moreover, there is evidence of  current low 
back and right knee disabilities.  Under these circumstances, 
the Board believes that a VA examination is in order to 
determine if the veteran's current low back and right knee 
disabilities are related to his active duty service.

There is an additional reason that warrants further 
development of the veteran's claims for service connection.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, the veteran should be provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs him that an effective date and a disability 
rating for the award of benefits will be assigned if service 
connection is granted for any of the disabilities at issue, 
and also includes an explanation as to the type of evidence 
needed to establish effective dates and disability ratings.



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrange for the veteran to undergo a 
VA examination.  It is imperative that 
the veteran's c-file be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should determine if the veteran has a 
current lumbosacral disability and/or a 
current right knee disability and, if so, 
for each such disability found on 
examination, address whether it is at 
least as likely as not (50 percent or 
greater probability) that any current low 
back or right knee disability began 
during service or is causally linked to 
any incident of active duty, to include 
trauma.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  The RO should then review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for low back and right knee 
disabilities with consideration of all 
of the applicable law and regulations 
and any additional evidence received 
after the issuance of the last 
Supplemental Statement of the Case 
(SSOC). 

5.  If the benefit requested on appeal is 
not granted, the RO should issue an SSOC, 
which must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2004 SSOC.  
A reasonable period of time for a 
response should be afforded.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


